Hubbard, J.
It is contended that the plaintiff and Beetle were either partners in the transaction, or joint owners of the proceeds of the goods, and therefore the plaintiff cannot maintain an action against the defendants, unless Beetle is made a plaintiff with him; that the master, as partner or joint owner, had full authority to receive payment and give a discharge; that in the adjustment with his owners, he received, by way of set-off against him, the amount due upon the adventure, except $59-92; and that the plaintiff cannot recover a moiety of this sum, as he cannot sue alone, nor can he join the master with him in an action, as the master has received the whole amount, in the settlement made by the defendants with Munroe «Sí Morse.
The plaintiff and Beetle were jointly interested in the *51proceeds of the goods ; but the adventure was so far settled and determined, and the accounts made up with the owners, and allowed, that there is no doubt, if Beetle had received the balance from the owners, the plaintiff could have sued him in assumpsit, and have recovered the amount due for his share of the adventure. It would have been no valid answer for Beetle to have said they were partners, and that an action .would not lie.
See Barney v. Coffin, Fanning v. Chadwick, Baxter v. Rodman, 3 Pick. 115, 420, 435, and Robinson v. Williams, 8 Met. 454, which recognize principles that we deem applicable to the present case.
This is one of those adventures peculiar to a whaling voyage, in which the master is allowed to supply the crew with necessaries, and to have a lien and security, for his reimbursement, in the results of their earnings, at the close of the voyage. The crew are neither partners nor tenants in common with the owners of the vessel in the oil obtained on the cruise, but they have a claim on the proceeds, according to their respective proportions or lays, agreeably to their shipping contracts. The owners of the vessel become the agents of the crew, and are responsible to them or to those persons who have a lien on their shares. In this case, in which the plaintiff and the master were jointly concerned, Beetle, the master, has made a settlement of the voyage, and has ascertained the sums due to the seamen, respectively, from the owners, and the amount due from the seamen to tire plaintiff and himself; and the question is, whether, upon the facts proved, the interests of the plaintiff and Beetle have been so far severed, that the plaintiffz can now maintain an action against the agents for the share due to himself, in the same manner as if the supplies had been furnished to the seamen in his name. And for this purpose we are to look at the relation of the several parties to each other at the time of the commencement of this suit.
And first, as to the interest acquired by Munroe & Morse, •.he creditors of Beetle, who are in fact the parties contesting *52the plaintiff's right. They claim, by virtue of an assignment or order from Beetle, to hold the proceeds of these goods, and to turn the plaintiff round to a vain remedy upon Beetle, who is insolvent. The order of Beetle upon the owners is to pay Munroe & Morse “ the whole amount due me for the balance of my voyage in the barque Franklin.” This order, we think, is to be construed with reference to the master’s right and interest in the shares of the men; and in giving a construction to it, we think it does not assign to them more than the master’s separate and private balance due to him from the owners on the settlement of his accounts with him ; and did not undertake to convey, what he could not honestly do, the plaintiff’s share or interest in the lays of the seamen for the goods he had furnished to them. The order was drawn up at the moment of the arrival of the vessel, before any progress had been made in the adjustment of the voyage, and was intended to assign what he might be personally entitled to, on the settlement of his final account with those concerned in the voyage. This order, therefore, though general in its terms, we think is to be confined to the private and separate interest of the master; and by virtue of it Munroe & Morse acquired no right to the interest or share of the plaintiff in the lays of the seamen. So that if .the amount claimed by the plaintiff had been paid' to him by the defendants, Munroe & Morse could not, in their own names, nor in the name of the master, have recovered back the same from him.
The second question which arises is, whether there has been such a severance of the interest of the plaintiff and Beetle, with the assent of the owners, that the plaintiff can maintain a separate action against them for the money ascertained to be due to him, as the proceeds of his share of the goods. And we think that this assignment by Beetle to Munroe & Morse was, so far as he was concerned, a severance of the joint interest of the plaintiff and himself in the amounts due from the former; and that this severance has been agreed to by the defendants, in tl 3 settlement they *53have made with Munroe & Morse, and in the indemnity they have taken to protect themselves from the plaintiff’s claim. The defendants are now in the situation of stakeholders, and their conduct is an assent to pay to the parties respectively, according to their rights. And we are of opinion that this arrangement of the suit brought by Munroe & Morse in the name of the master, is not such a payment of the whole proceeds to the master, as operates as a discharge of this action. The master having severed the claim, and having assigned his own balance merely, and the defendants having consented to it, there is now no technical difficulty in the way of the plaintiff’s recovery in this case, agreeably to the law as stated in Baker v. Jewell, 6 Mass. 460.

Judgment on the verdict.